Citation Nr: 1202673	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-26 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic respiratory infections.

4.  Entitlement to service connection for chronic bronchitis and residuals.

5.  Entitlement to service connection for right ankle arthritis.

6.  Entitlement to service connection for left ankle arthritis.

7.  Entitlement to service connection for spondylolisthesis L5-S1, status post lumbar fusion (claimed as chronic back condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to December 1968. In addition, the record shows the Veteran served in the reserves and National Guard.  However, these dates and any dates of active duty or active duty for training have not been verified. 

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in September 2007 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board regrettably finds that remand is necessary.  The Veteran's service treatment and service personnel records do not appear to be complete.  For reasons described below, the Board finds another attempt must be made to obtain any missing service records.  See 38 C.F.R. § 3.159(c) (2011).

The Veteran argues that his claimed disabilities are the result of his active service.  Specifically, he argues that his hearing diabilities are due to repeated exposure to multiple weapons fire as a light weapons specialist, and to tanks, mortars and grenades while training troops for Vietnam.  He contends that his current respiratory condition had its onset during active service, during which time he was treated in 1966 at Fort Dix, New Jersey for chronic bronchitis.  He stated he was treated in 1967 at Fort Richardson, Alaska for his ankle conditions.  He contended in his August 2008 substantive appeal that he received treatment for his chronic respiratory condition, as well as his bilateral ankle and back disorders, from active military service to the present.  

Available service personnel records were received from the Veteran in October 2008, but are not complete.  These records show the Veteran's military occupational specialty (MOS) was 11B20, or light weapons infantryman.  He was assigned to Alpha Company, 1st Battalion (M) 60th Infantry, USARAL from April 1966 to October 1967.  From October 1967 to April 1968, he was attached to USAATC (7016).  In April 1968, he was assigned to Bravo Company, 1st Battalion (M), 60th Infantry USARAL.  In May 1968, he was assigned to Echo Company, 54th Infantry.  Foreign service is listed as USARAL, Alaska, from April 1966 to April 1968.  However, the Veteran stated in June 2008 that he was assigned to 172nd Brigade in Alaska.  This is not reflected in the records now before the Board.  In addition, in its May 2010 rating decision, the RO cited to temporary duty orders assigning the Veteran to duty in Vietnam in August 1967.  The Board is unable to find these orders in the record now before it.  Reserve and National Guard service personnel records are similarly incomplete and/or conflicting.  It appears, however, that the Veteran served in the U.S. Army Reserve from 1968 to 1981, in the Louisiana National Guard from 1981 to 1982, and again in the U.S. Army Reserve from 1982 to 1987.  

Service treatment records show no complaints or findings of any abnormalities, defects, or diagnoses on entrance to active service in 1965.  An April 1966 entry shows treatment for an upper respiratory infection with bronchitis at U.S. Air Force Hospital, Elmendorf.  A January 1968 entry shows treatment for a left ankle injury at the U.S. Army Dispensary at Fort Greely.  No further entries are present, and there are no hospital records other than the single entry.  His report of examination at discharge from his first period of active service, in 1968, shows nasal septum deviated to the left - 20 percent.  In addition, the Veteran reported he was treated at the US Army Hospital in Richardson, Alaska, which the examiner noted was for bronchitis.  A March 1979 report of medical history and examination reflects the Veteran's report he had been refused employment due to sensitivity to chemicals, dust, sunlight, etc.  The examiner noted no relevant abnormalities, diagnoses, defects or other findings.  

The Board makes it clear that it does not question the RO's finding that the Veteran served in Vietnam at this time.  However, it is cognizant of the implications that such service could have on the Veteran's claims.

The Veteran has made no assertions that his claimed conditions are in any way related to combat service.  However, the Veteran's representative argued in her November 2011 Appellant's Brief that exposure to acoustic trauma is presumed, given the Veteran's MOS and service.  In addition, she further argued that the Veteran, as an infantryman, would have performed duties involving heavy lifting and strenuous activity-consistent with, presumably, injuries such as would have resulted in his current ankle and back disabilities.  This raises the question as to whether appropriate deference has been given to the Veteran's assertions of inservice injury and illness.

Similarly, the Veteran has not pointed to an injury that occurred during a period of inactive duty for training, or to an injury or disease that occurred or that he was treated for during a period of active duty or active duty for training.  Notwithstanding, in response to the RO's question as to what kind of reserve duty he performed, the Veteran responded, in July 2009, that he completed his monthly drills and summer camps, indicating that he completed at least 11 years of periodic inactive and active duty for training.  

VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he or she might be awarded service connection for a claimed disability.  See Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. D2000); see also Bielby v. Brown, 7 Vet. App. 260, 262 (1994).  Recent decisions by the U.S. Court of Appeals for Veterans Claims and U.S. Federal Circuit Courts have affirmed this holding.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008); aff'd. 557 F.3d 1355 (Fed Cir. 2009).

The Board points out that VA and private treatment records reflect that the Veteran has been found to manifest the disabilities for which he has claimed service condition.  A January 2010 VA examination report shows the Veteran has been diagnosed with hearing loss and tinnitus within the meaning of 38 C.F.R. § 3.385 (2011).  In addition, private treatment records show the Veteran was found to have necrotizing pneumonia in 2008, and continues to exhibit unspecified chronic respiratory disorders.  A September 2009 VA examination diagnosed seasonal bronchitis.  Finally, VA clinical tests completed in September 2009 show osteoarthritis of the right and left ankles with periosteal reaction in the distal tibia of the right ankle, which the radiologist noted could be related to an old trauma; and private treatment records reflect that the Veteran has undergone decompressive lumbar laminectomy, L5 with partial facetectomy and foraminotomies, disc excision and interbody fusion with internal fixation and lateral mass fusion in August 2004.  

VA examiners in 2009 and 2010 assessed the Veteran's history, complaints, and assertions but appear to have based their opinions on findings as presented in the service treatment records which appear to be incomplete.  In the case of the claimed respiratory condition and ankle disorder, the examiners based their opinions, at least in part, on the observation that there was only one episode of bronchitis and the single right ankle injury documented during his active service.  

A response from the National Personnel Records Center (NPRC), dated in August 2009, reflects that no further records, including service treatment records from his reserve and National Guard service from March 1976 to February 1987, could be found.  In November 2009, the RO made a formal finding of unavailability of service treatment records from March 1976 to February 1987.  However, there is no evidence that a search was conducted for hospital records, or that a proper search was conducted for reserve and National Guard service treatment records.

Given the finding of deviated septum at discharge in 1968, the Veteran's report of hospital treatment for bronchitis, and the possibility of missing service treatment records, the Board finds that another attempt should be made to obtain these records, to include a search for hospital records.  See 38 C.F.R. § 3.159(c) (2011).  Additionally, his entire service personnel record from his active service, reserve service and National Guard service must also be obtained.  Id.  Thereafter, the VA examination must be returned to the VA examiners for augmentation of their opinions in light of newly received evidence or, in the alternative, new VA examinations must be conducted.  See Barr v. Nieves, 21 Vet. App. 303 (2007); Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); see also See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to claims involving injuries and/or injuries or illnesses involving reserve and National Guard service, and for injuries and/or injuries or illnesses involving combat related service.  The RO/AMC should ask the Veteran to clarify whether he is claiming that his claimed disabilities are related to (1) combat circumstances or (2) circumstances of reserve and National Guard service.  

If the Veteran identifies any injury during reserve or National Guard service resulting in any of his claimed disabilities, he should be asked to identify with specificity the nature, location, and date of the injury and any treatment resulting from such injury.  Thereafter, the RO should attempt to locate any pertinent reserve and National Guard service personnel and/or treatment records documenting such injury and/or treatment thereof.  

2.  The RO/AMC should obtain any additional service treatment records including, specifically, hospital records for the treatment at U.S. Army Hospital, at Fort Richardson, Alaska and/or U.S. Air Force Hospital at Elmendorf and any other hospital treatment the Veteran may identify.

3.  The RO/AMC should obtain the Veteran's complete service personnel records, to include reserve and National Guard personnel records including point capture sheets.

4.  For items #2-4, the RO/AMC must perform all necessary follow-up indicated, including to contact the service department for assistance.  Document negative responses and, where records cannot be found, inform the Veteran and his representative and give the Veteran the opportunity to obtain the records on his own. 

5.  Return the January 2010 VA examination for audiology to the examiner who conducted it for review of any newly received evidence.  If the examiner cannot be located or if it is determined that another VA examination should be accorded, schedule the Veteran for an appropriate VA audiological examination to determine the nature, extent and etiology of the Veteran's hearing disabilities to include hearing loss and tinnitus.  All indicated tests and studies should be performed.  The claims folder, including all newly obtained evidence and this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  Any and all ear and hearing pathology must be diagnosed.

The examiner is directed to consider the Veteran's competent and credible assertions regarding in-service noise exposure resulting from training as an infantryman.  

The examiner is asked to offer the following opinion:

a)  For all identified ear and hearing pathology, provide an opinion as to whether it at least as likely as not (a 50 percent or greater probability) that the disability:

i)  had its onset during active service or, for a hearing loss and tinnitus, had its onset within the first post service year; or 

ii)  is in any way the result of any incident of active service or active duty for training, or any injury sustained during inactive duty for training; or

iii)  is the result of any other service-connected disability, to include aggravation (increase in severity beyond the natural progression of the disorder) of a nonservice-connected condition by a service-connected condition.

If a service-connected disability or disabilities aggravates or aggravate (i.e., permanently worsens) the joint or respiratory disorders, the examiners should identify the percentage of disability(ies) which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

6.  Return the September 2009 VA examination for joints and respiratory disorders to the examiners who conducted them for review of any newly received evidence.  If the examiners cannot be located or if it is determined that new VA examinations should be accorded, schedule the Veteran for the appropriate VA joint and respiratory examinations to determine the nature, extent and etiology of the Veteran's bilateral ankle and respiratory disabilities.  All indicated tests and studies should be performed.  The claims folder, including all newly obtained evidence and this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  Any and all ankle and respiratory pathology must be diagnosed.

The examiner is asked to offer the following opinion:

a)  For all identified ankle and respiratory pathology, provide an opinion as to whether it at least as likely as not (a 50 percent or greater probability) that the disability:

i)  had its onset during active service or, for arthritis and bronchiectasis, had its onset within the first post service year; or

ii)  is in any way the result of any incident of active service or active duty for training, or any injury sustained during inactive duty for training; or

iii)  is the result of any other service-connected disability, to include aggravation (increase in severity beyond the natural progression of the disorder) of a nonservice-connected condition by a service-connected condition.

If a service-connected disability or disabilities aggravates or aggravate (i.e., permanently worsens) the joint or respiratory disorders, the examiners should identify the percentage of disability(ies) which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2011); Allen, supra.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones, supra. 

7.  Schedule the Veteran for an appropriate VA spine examination to determine the nature, extent and etiology of the Veteran's spondylolisthesis L5-S1, status post lumbar fusion).  All indicated tests and studies should be performed.  The claims folder, including all newly obtained evidence and this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  Any and all spine pathology must be diagnosed.

The examiner is asked to offer the following opinions:

a)  For any and all identified spine pathology, provide an opinion as to whether it at least as likely as not (a 50 percent or greater probability) that the disability:

i)  had its onset during active service or, for arthritis, had its onset within the first post service year; or

ii)  is in any way the result of any incident of active service or active duty for training, or any injury sustained during inactive duty for training; or

iii)  is the result of any other service-connected disability, to include aggravation (increase in severity beyond the natural progression of the disorder) of a nonservice-connected condition by a service-connected condition.

If a service-connected disability or disabilities aggravates or aggravate (i.e., permanently worsens) the joint or respiratory disorders, the examiners should identify the percentage of disability(ies) which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2011); Allen, supra.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones, supra. 

8.  The RO/AMC should advise the Veteran in writing that it is his responsibility to report for VA examinations, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain and insert into the claims file documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

9.  The RO/AMC must take all necessary follow-up actions, including but not limited to requesting assistance from the Veteran or the service department directly, as indicated.  All efforts to obtain additional evidence must be documented in the claims folder.  If the RO/AMC is unable to obtain any of the relevant records sought, it must notify the Veteran that it has been unable to obtain such records so that he may provide them himself.  The RO/AMC must identify the specific records not obtained, explain the efforts used to obtain those records, and describe any further action to be taken with respect to the claims.  38 U.S.C.A. § 5103A(b)(2) (West 2002).

10.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

11.  After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


